 



Exhibit 10.8
NRG COMMON STOCK FINANCE II LLC
CERTIFICATE OF DESIGNATIONS
 
establishing the
Voting Powers, Designations, Preferences, Limitations,
Restrictions, and Relative Rights of
Series 1 Exchangeable Limited Liability Company Preferred Interests
 
 
Pursuant to Section 18-215 of the
Limited Liability Company Act of the State of Delaware
 

 



--------------------------------------------------------------------------------



 



          NRG COMMON STOCK FINANCE II LLC, a limited liability company organized
and existing under the Limited Liability Company Act of the State of Delaware
(“Issuer”), does hereby certify that (i) pursuant to authority conferred upon
the directors of Issuer (the “Directors”) by its Limited Liability Company
Agreement and pursuant to the provisions of Section 18-215 of the Limited
Liability Company Act of the State of Delaware, the Directors authorized the
creation and issuance of Issuer’s Series 1 Exchangeable Limited Liability
Company Preferred Interests (the “Preferred Interests”), and (ii) the following
resolution fixing the designations, preferences and rights of such Preferred
Interests, which was duly adopted by the Directors, on August 4, 2006, remains
in full force and effect. Certain capitalized terms used herein are defined in
Article 10.
          NOW THEREFORE IT IS RESOLVED, that pursuant to Section 18-215 of the
Limited Liability Company Act of Delaware and the authority expressly granted to
and vested in the Directors by the provisions of the Limited Liability Company
Agreement of NRG Common Stock Finance II LLC, the Directors hereby create a
series of preferred limited liability company interests with the designations,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations and restrictions as set forth in this
Certificate
of Designations:
1.      Designation; Components
          1.1      The series will be known as the Series 1 Exchangeable Limited
Liability Company Preferred Interests.
          1.2      Each Preferred Interest issued hereunder shall consist of 30
separate components (each, a “Component”). The payments and deliveries by Issuer
in respect of any Preferred Interest shall be made as if each Component were a
separate Preferred Interest.
2.      Dividends
          2.1      The Preferred Interests will not pay dividends and the
Holders will not be entitled to receive dividends.
3.      Ranking
          3.1      The Preferred Interests will, with respect to distributions
upon the liquidation, winding up or dissolution of Issuer, rank:
                    (a)      senior to all classes of common equity interests in
Issuer, including without limitation the common equity limited liability company
interests in Issuer (collectively, the “Junior Interests”); and

 



--------------------------------------------------------------------------------



 



                    (b)      junior to Issuer’s debt obligations, including
without limitation the Notes issued by Issuer pursuant to the Note Purchase
Agreement (collectively referred to as the “Senior Obligations”).
4.      Redemption and Exchange
          4.1      Redemption
          On the Redemption Date for each Component of each Preferred Interest,
such Component shall be redeemed and Issuer shall make a payment to the Holder
of such Preferred Interest in Cash equal to the Base Liquidation Preference for
such Component as of such
Redemption Date.
          4.2      Exchange
          In addition to payment of the Base Liquidation Preference as provided
in Section 4.1, each Holder shall have the right to exchange each Component of
each Preferred Interest held by such Holder for the Preferred Net Settlement
Amount for such Component by giving notice to Issuer on or prior to the fifth
Scheduled Trading Day immediately prior to the Initial Valuation Date. On the
Redemption Date for each Component of each Preferred Interest so exchanged,
Issuer shall (in addition to paying the Base Liquidation Preference as set forth
in Section 4.1) make a payment and/or a delivery to such Holder of (i) an amount
in cash equal to the product of the Preferred Net Settlement Amount for such
Component and the Cash Settlement Percentage and (ii) a number of shares of NRG
Common Stock equal to (x) the product of (A) such Preferred Net Settlement
Amount and (B) one minus the Cash Settlement Percentage divided by (y) the VWAP
Price on the Valuation Date for such Component; provided that such number of
shares so delivered in respect of any Component of any Preferred Interest shall
not exceed 93.7214% of the Number of Underlying Shares for such Component.
          Issuer may, by written notice to all Holders on or prior to the third
Scheduled Trading Day immediately prior to the Initial Valuation Date, specify a
cash settlement percentage (a “Cash Settlement Percentage”) for all Preferred
Interests. For the avoidance of doubt, if Issuer does not so specify a Cash
Settlement Percentage, the Cash Settlement Percentage shall be zero.
          Payment of Cash and/or delivery of shares of NRG Common Stock in
accordance with the provisions of Section 4.1 and Section 4.2 shall be deemed to
satisfy Issuer’s obligation to pay the Liquidation Preference for the relevant
Preferred Interests.
          4.3      Optional Redemption
          Issuer may, by not less than 10 nor more than 30 Business Days’ prior
written notice to all Holders, and subject to the execution by Issuer of such
documentation as may be reasonably required based on advice of counsel to such
Holders, designate an early redemption date (an “Optional Early Redemption
Date”) for any or all of the Components comprising all or part of any Preferred
Interest outstanding at the time (each, a “Relevant Component”).

2



--------------------------------------------------------------------------------



 



If Issuer elects to redeem any Relevant Component in part, it shall also
designate a percentage (the “Redemption Percentage”) representing the portion of
such Relevant Component to be redeemed, and such Relevant Component shall be
deemed to be two Preferred Interests with terms identical to those of the
Relevant Component, except that the first such Component (the “Redeemed
Component”) shall have an Initial Base Liquidation Preference equal to the
product of the Redemption Percentage and the Initial Base Liquidation Preference
for such Relevant Component, and the second such Component (the “Surviving
Component”) shall have an Initial Base Liquidation Preference equal to the
product of (x) one minus the Redemption Percentage and (y) the Initial Base
Liquidation Preference for such Relevant Component. Issuer shall pay the
Termination Amount for all Relevant Components (or, in the case of a partial
redemption, all Redeemed Components) on the Optional Early Redemption Date. In
the case of a partial redemption, each Surviving Component shall survive and
continue to be outstanding with the rights and preferences set forth herein.
          Except as expressly set forth herein, upon payment of the Termination
Amount for any Component for which an Optional Early Redemption Date has so been
declared, all of Issuer’s obligations in respect of the payment and/or delivery
pursuant to Section 4.1 and Section 4.2 shall be deemed satisfied with respect
to such Component.
          4.4      Adjustment Events
          (a)      If the Calculation Agent has reasonably determined that an
Adjustment Event either has occurred or is reasonably likely to occur, then the
Calculation Agent will determine whether such Adjustment Event has or is
reasonably likely to have a diluting or concentrative effect on the theoretical
value of the shares of NRG Common Stock or options on NRG Common Stock and, if
so, will make the corresponding adjustment to the Threshold Price (and, in the
case of an Adjustment Event of the type described in clause (i) or clause
(ii)(A) or (B) of Section 4.4(b), to the Notional Number of Shares) to
compensate the Holders on account of such an Adjustment Event.
          (b)      “Adjustment Event” means any of the following:
               (i)      a subdivision, consolidation or reclassification of the
NRG Common Stock, or a free distribution or dividend of any shares of NRG Common
Stock to existing holders by way of bonus, capitalization or similar issue;

3



--------------------------------------------------------------------------------



 



               (ii)      a distribution, issue or dividend to existing holders
of NRG Common Stock of (A) such shares, or (B) other share capital or securities
granting the right to payment of dividends and/or the proceeds of liquidation of
the Company equally or proportionately with such payments to holders of such
shares, or (C) share capital or other securities of another issuer acquired or
owned (directly or indirectly) by the Company as a result of a spin-off or other
similar transaction, or (D) any other type of securities, rights or warrants or
other assets, in any case for payment (cash or other consideration) at less than
the prevailing market price as reasonably determined by the
Calculation Agent;
               (iii)      any cash dividend or distribution on NRG Common Stock;
               (iv)      a repurchase by the Company or any of its subsidiaries
of NRG Common Stock (other than the repurchase of the Notional Number of Shares)
whether out of profits or capital and whether the consideration for such
repurchase is cash, securities or otherwise;
               (v)      in respect of the Company, an event that results in any
shareholder rights being distributed or becoming separated from shares of common
stock or other shares of the capital stock of the Company pursuant to a
shareholder rights plan or arrangement directed against hostile takeovers that
provides upon the occurrence of certain events for a distribution of preferred
stock, warrants, debt instruments or stock rights at a price below their market
value, as reasonably determined by the Calculation Agent, provided that any
adjustment effected as a result of such an event shall be readjusted upon any
redemption of such rights; or
               (vi)      any other event that may have a diluting or
concentrative effect on the theoretical value of the NRG Common Stock or options
on NRG Common Stock, as reasonably determined by the Calculation Agent.
          4.5      Increased Cost Of Hedging and Increased Costs.
          The Calculation Agent may reduce the Threshold Price for any Preferred
Interests to account for any period in which it reasonably determines that an
Increased Cost of Hedging or an Increased Cost exists in respect of such
Preferred Interests.
          4.6      Blackout Adjustments.
          If a Blackout or Suspension Day occurs pursuant to the Underwriting
Agreement during the Double Print Period, then the Calculation Agent will make
such adjustments to any of the Notional Number of Shares, the Threshold Price,
any Preferred Net Settlement Amount or any other term of the Preferred Interests
as it reasonably determines are appropriate to preserve the economic value of
the transactions contemplated hereby to the Holders due to potential risks under
applicable securities laws relating to such Holder’s ability to adjust their
hedges in respect of the transactions contemplated by the Transaction Documents
as a result of such a Blackout, and, if the Calculation Agent reasonably
determines that such adjustments would be insufficient to preserve such economic
value to the Holders, then the Holders shall have a right to accelerate such a
portion of the Preferred Interests that would preserve such economic value to
such Holders (and such an acceleration shall be treated as the designation of an
Extraordinary Redemption Date).

4



--------------------------------------------------------------------------------



 



          4.7      Use of Cash.
          Issuer shall not make any payment in respect of any Preferred Interest
on or after the Initial Valuation Date using Cash not held in the Note
Collateral Account as of 8:00AM, New York City time, on the Initial Valuation
Date.
5.      Early Redemption Events
          5.1      The occurrence of any of the following events shall
constitute an Early Redemption Event (an “Early Redemption
Event”) hereunder:
                    (a)      failure by Issuer to make, when due, any payment
(including, without limitation, of any Base Liquidation Preference) or delivery
under this Certificate or any other Transaction Document to which it is a party;
                    (b)      failure by Issuer to perform when due its
obligations set forth in Section 6(c) of the Preferred Interest Purchase
Agreement;
                    (c)      failure by Issuer to comply with or perform any
agreement or obligation (other than an obligation to make any payment or
delivery referred to in clause (a) immediately above or an obligation referred
to in Section 6(c) of the Preferred Interest Purchase Agreement) under this
Certificate or any other Transaction Document to be complied with or performed
by it in accordance with this Certificate or any other Transaction Document if
such failure is not remedied on or before the third Business Day after notice of
such failure is given to Issuer;
                    (d)      this Certificate or any other Transaction Document
ceases to be in full force and effect, or is declared by a court of competent
jurisdiction to be null and void, invalid or unenforceable in any material
respect, or Issuer or any Affiliate of Issuer party to any Transaction Document
disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity of, this Certificate or any other Transaction Document;
                    (e)      a representation made or repeated by Issuer or any
Affiliate of Issuer party to any Transaction Document in any Transaction
Document proves to have been incorrect or misleading in any material respect
when made or repeated or deemed to have been made
or repeated;

5



--------------------------------------------------------------------------------



 



                    (f)      Issuer or the Company is (1) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (2) becomes insolvent or
is unable to pay its debts or fails or admits in writing its inability generally
to pay its debts as they become due; (3) makes a general assignment, arrangement
or composition with or for the benefit of its creditors; (4) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof; (5) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee custodian
or other similar official for it or for all or substantially all its assets;
(7) has a secured party take possession of all or substantially all its assets
or has a distress, execution attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 15 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;
                    (g)      due to the adoption of, or any change in, any
applicable law after the date hereof, or due to the promulgation of, or any
change in, the interpretation by any court, tribunal or regulatory authority
with competent jurisdiction of any applicable law after such date, it becomes
unlawful for Issuer or any Affiliate of Issuer party to any Transaction Document
(i) to perform any absolute or contingent obligation to make a payment or
delivery, or to receive a payment or delivery in respect of this Certificate or
any other Transaction Document or to comply with any other material provision of
this Certificate or any other Transaction Document or (2) to perform any
contingent or other obligation which Issuer or such Affiliate has under this
Certificate or any other Transaction Document; and
                    (h)      any legal proceeding shall have been instituted or
any other event shall have occurred or condition shall exist that would
reasonably be expected to have a material adverse effect on (i) the ability of
Issuer or any Affiliate of Issuer party to any Transaction Document to perform
its obligations under this Certificate, the Preferred Interest Purchase
Agreement or any other Transaction Document, or (ii) the validity or binding
effect of any agreement of Issuer or such Affiliate under this Certificate, the
Preferred Interest Purchase Agreement or any other Transaction Document.
          5.2      Upon the occurrence, and during the continuance of, any Early
Redemption Event, the Holder of any Preferred Interests may redeem any or all of
the Components comprising any or all of such Preferred Interests for payment of
the Termination Amount for such Components on any day notified by such Holder to
Issuer (the “Early Redemption Date”).

6



--------------------------------------------------------------------------------



 



          5.3      Except as expressly set forth herein, upon payment of the
Termination Amount for any Component for which an Extraordinary Redemption Date
has so been designated, all of Issuer’s obligations in respect of the payment
and/or delivery pursuant to Section 4.1 and Section 4.2 shall be deemed
satisfied with respect to such Component.
6.      Extraordinary Events
          6.1      If the Calculation Agent has reasonably determined that an
Extraordinary Event has occurred, then it shall so notify the parties, and the
Holder of such Preferred Interest may, in its sole discretion, require Issuer to
redeem any or all of the Components comprising such Preferred Interest (each, a
“Relevant Component”) in whole or in part on any Trading Day (an “Extraordinary
Redemption Date”) for the Termination Amount for such Relevant Component. If
such Holder exercises its right to require Issuer to redeem any Relevant
Component in part, it shall also designate a percentage (the “Extraordinary
Redemption Percentage”) representing the portion of such Relevant Component
being redeemed, and such Relevant Component shall be deemed to be two Components
with terms identical to those of such Relevant Component, except that the first
such Component (the “Redeemed Component”) shall have an Initial Base Liquidation
Preference equal to the product of the Extraordinary Redemption Percentage and
the Initial Base Liquidation Preference for such Relevant Component, and the
second such Component (the “Surviving Component”) shall have an Initial Base
Liquidation Preference equal to the product of (x) one minus the Extraordinary
Redemption Percentage and (y) the Initial Base Liquidation Preference for such
Relevant Component. Issuer shall pay the Termination Amount for all Relevant
Components (or, in the case of a partial redemption, all Redeemed Components) on
the Extraordinary Redemption Date. In the case of a partial redemption, each
Surviving Component shall survive and continue to be outstanding with the rights
and preferences set forth herein.
          6.2      Except as expressly set forth herein, upon payment of the
Termination Amount for any Component being redeemed early, all of Issuer’s
obligations in respect of the payment and/or delivery pursuant to Section 4.1
and Section 4.2 shall be deemed satisfied with respect to such Component.
7.      Liquidation Preference
          7.1      Upon any voluntary or involuntary liquidation, dissolution or
winding up of Issuer or reduction or decrease in the Capital Stock resulting in
a distribution of assets to the holders of any class of Junior Interests or the
Preferred Interests, the Holders will be entitled to be paid, out of assets of
Issuer available for distribution, the Liquidation Preference per share to the
date fixed for liquidation, dissolution or winding up, before any distribution
is made on any Junior Interests, including, without limitation, the common
equity limited liability company interests in Issuer, but after any distribution
is made on any Senior Obligations.

7



--------------------------------------------------------------------------------



 



          7.2      If, upon any voluntary liquidation, dissolution or winding up
of Issuer, the amounts payable with respect to the Liquidation Preference for
the Preferred Interests are not paid in full, the Holders will share pro rata in
proportion to the full distribution to which each
is entitled.
          7.3      After payment of the full amount of the Liquidation
Preference to which any Holder is entitled, such Holder will have no right or
claim to any of the remaining assets of Issuer.
          7.4      Neither the voluntary sale, conveyance, exchange or transfer
(for cash, shares of stock, securities or other consideration) of all or
substantially all of the property or assets of Issuer nor the consolidation,
merger or amalgamation of Issuer with or into one or more entities or the
consolidation, merger or amalgamation of one or more entities with or into
Issuer will be deemed to be a voluntary or involuntary liquidation, dissolution
or winding up of Issuer, unless such sale, conveyance, exchange or transfer
shall be in connection with a liquidation, dissolution or winding up of the
business of Issuer.
          7.5      Notwithstanding the foregoing, except as provided in the
Transaction Documents, Issuer is not required to set aside any funds to protect
the Liquidation Preference for the Preferred Interests.
8.      Voting Rights
          8.1      The affirmative vote or consent of the Holders of at least 66
2/3% of the outstanding Preferred Interests (with one vote for $1,000 in Initial
Base Liquidation Preference for Preferred Interests held), voting separately as
a class, will be required to (i) amend, alter or repeal the Limited Liability
Company Agreement or this Certificate of Designations, whether by merger,
consolidation or otherwise, in a manner that would amend, alter or affect
adversely the rights of the Holders; (ii) enter into voluntary bankruptcy,
(iii) sell all or substantially all of Issuer’s assets, (iv) enter into
transactions that would result in a Merger Event or a change of control of
Issuer, (v) issue any class of limited liability company interest that is senior
to the Preferred Interests or any Senior Obligations other than pursuant to the
Transaction Documents.
          8.2      In addition to the rights set forth in Section 5, if Issuer
fails to make when due any delivery or payment in respect of any redemption or
exchange of any Preferred Interest, then the Holders of at least 50% of the
outstanding Preferred Interests (with one vote for $1,000 in Initial Base
Liquidation Preference held) may vote to cause Issuer to be immediately
liquidated, dissolved and wound up pursuant to the terms of Issuer’s Limited
Liability Company Agreement.

8



--------------------------------------------------------------------------------



 



9.      Amendment, Supplement and Waiver
          9.1      Without the consent of any Holder, subject to the
requirements of the Delaware Limited Liability Company Act, Issuer may amend or
supplement this Certificate of Designations to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Preferred Interests in addition to
or in place of certificated Preferred Interests, to provide for the assumption
of Issuer’s obligations to the Holders in the case of a merger or consolidation,
to make any change that would provide any additional rights or benefits to the
Holders or that does not adversely affect the legal rights or duties under this
Certificate of Designations of any such Holder.
10.      Certain Definitions
          Set forth below are certain defined terms used in this Certificate of
Designations.
          10.1      “Accretion Rate” means 13.2300% per annum.
          10.2      “Adjustment Event” has the meaning set forth in Section 4.4.
          10.3      “Affiliate” means, with respect to any Person, any Person
who controls, is controlled by or is under common control with such Person.
“Control” means, for these purposes, the power to direct the management and
policies of such Person, whether by stock ownership, contract or otherwise.
          10.4      “Aggregate Number of Underlying Shares” means the product of
the Notional Number of Shares and the Underlying
Share Percentage.
          10.5      “Base Liquidation Preference” means, in respect of any
Component or Preferred Interest at any time, the Initial Base Liquidation
Preference for such Component or Preferred Interests accreted from the final
Funding Date to such time at the Accretion Rate, as reasonably determined by the
Calculation Agent. Prior to the final Funding Date, the Base Liquidation
Preference for any Component or Preferred Interest at any time shall be the
Initial Base Liquidation Preference for such Preferred Interest determined as of
such time.
          10.6      “Blackout” has the meaning set forth in the Underwriting
Agreement.
          10.7      “Business Day” means any day that is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed.
          10.8      “Calculation Agent” means Credit Suisse Securities
(USA) LLC.
          10.9      “Cash” means United States dollars.

9



--------------------------------------------------------------------------------



 



          10.10      “Cash Condition” has the meaning set forth in the Note
Purchase Agreement.
          10.11      “Cash Condition Percentage” has the meaning set forth in
the Note Purchase Agreement.
          10.12      “Cash Settlement Percentage” has the meaning set forth in
Section 4.2.
          10.13      “Change in Law” means, in respect of any Preferred
Interest, that, on or after the date of this Certificate (A) due to the adoption
of or any change in any applicable law or regulation (including, without
limitation, any tax law), or (B) due to the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in either case, the Calculation Agent reasonably determines
that it has become illegal to hold, acquire or dispose of shares of NRG Common
Stock.
          10.14      “Common Equity Interest Purchase Agreement” means the
Common Equity Interest Purchase Agreement dated as of August 4, 2006 between the
Company and Issuer.
          10.15      “Company” means NRG Energy, Inc.
          10.16      “Component” has the meaning set forth in Section 1.2.
          10.17      “Daily Funding amount” has the meaning set forth in the
Preferred Interest Purchase Agreement.
          10.18      “Daily Notional Number of Shares” has the meaning set forth
in the Note Purchase Agreement.
          10.19      “Delisting” means that the Exchange announces that pursuant
to the rules of such Exchange, NRG Common Stock has ceased (or will cease) to be
listed, traded or publicly quoted on the Exchange for any reason (other than a
Merger Event or Tender Offer) and is not immediately re-listed, re-traded or
re-quoted on the New York Stock Exchange or Nasdaq Stock Exchange.
          10.20      “Directors” has the meaning set forth in the first
paragraph hereof.
          10.21      “Disrupted Day” means any Scheduled Trading Day on which a
relevant Exchange or any Related Exchange fails to open for trading during its
regular trading session or on which a Market Disruption Event has occurred.
          10.22      “Double Print Period” means the period beginning on the
first Exchange Business Day of the Reference Period on which the Daily Notional
Number of Shares is greater than zero and ending on the day on or following the
last Exchange Business Day of the Reference Period on which Purchaser and its
affiliates have completed registered sales of a number of shares of NRG Common
Stock, in the manner contemplated by the Underwriting Agreement, equal to the
Notional Number of Shares.

10



--------------------------------------------------------------------------------



 



          10.23      “Early Closure” means the closure on any Exchange Business
Day of the Exchange or any Related Exchange prior to its scheduled weekday
closing time unless such earlier closing time is announced by the Exchange or
such Related Exchange at least one hour prior to the actual closing time for the
regular trading session on the Exchange or such Related Exchange on such
Exchange Business Day.
          10.24      “Early Redemption Date” has the meaning set forth in
Section 5.2.
          10.25      “Early Redemption Event” has the meaning set forth in
Section 5.1.
          10.26      “Exchange” means at any time, the principal securities
exchange or automated quotation system on which NRG Common Stock is listed or
traded at such time.
          10.27      “Exchange Business Day” means any Scheduled Trading Day on
which the Exchange and each Related Exchange are open for trading during their
respective regular trading sessions, notwithstanding the Exchange or any Related
Exchange closing prior to its scheduled weekday closing time.
          10.28      “Exchange Disruption” means any event (other than an Early
Closure) that disrupts or impairs (as reasonably determined by the Calculation
Agent) the ability of market participants in general (i) to effect transactions
in, or obtain market values for, the NRG Common Stock on the Exchange, or
(ii) to effect transactions in, or obtain market values for, futures or options
contracts relating to NRG Common Stock on any Related Exchange.
          10.29      “Extraordinary Event” means, in respect of any Preferred
Interest, any of (i) a determination by the Calculation Agent that an Adjustment
Event or an Increased Cost of Hedging is reasonably likely to require an
adjustment to the Threshold Price for such Preferred Interest that would result
in such Threshold Price being equal to or less than the Reference Price, (ii) a
Change in Law in respect of such Preferred Interest, (iii) a Hedging Disruption
in respect of such Preferred Interest, (iv) a Loss of Stock Borrow in respect of
such Preferred Interest, (v) a Merger Event, (vi) a Tender Offer, (vii) a
Nationalization or (viii) a Delisting.
          10.30      “Extraordinary Redemption Date” has the meaning set forth
in Section 6.1.
          10.31      “Extraordinary Redemption Percentage” has the meaning set
forth in Section 6.1.

11



--------------------------------------------------------------------------------



 



          10.32      “Fee Agreement” means the letter agreement dated the date
hereof among the Company, Purchaser, Credit Suisse Capital LLC and Credit Suisse
Securities (USA) LLC.
          10.33      “Final Settlement Date” means the Exchange Business Day
immediately following the last Valuation Date.
          10.34      “Funding Date” has the meaning set forth in the Note
Purchase Agreement.
          10.35      “Hedging Disruption” means, in respect of any Preferred
Interest, that the Calculation Agent reasonably determines that the Holder of
such Preferred Interest is unable, after using commercially reasonable efforts,
to acquire, establish, re-establish, substitute, maintain, unwind or dispose of
any transaction(s) or asset(s) it reasonably deems necessary to hedge the equity
price risk of entering into and performing its obligations with respect to the
transactions contemplated by the Transaction Documents (including purchasing and
holding of such
Preferred Interest).
          10.36      “Holder” means a Person in whose name Preferred Interests
are registered.
          10.37      “Increased Cost” means, in respect of any Preferred
Interest, that the Holder of such Preferred Interest reasonably determines that
compliance with any law or regulation enacted or introduced after the date
hereof or any guideline or request of any central bank or other governmental
authority adopted or made after the date hereof (whether or not having the force
of law) affects the amount of capital required to be maintained by such Holder
or any corporation controlling such Holder and that the amount of such capital
is increased by or based upon the ownership of such Preferred Interest.
          10.38      “Increased Cost of Hedging” means, in respect of any
Preferred Interest, that the Calculation Agent reasonably determines that the
Holder of such Preferred Interest or its Affiliates would incur an amount of
tax, duty, expense or fee (other than brokerage commissions) to acquire,
establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) it deems necessary to hedge the equity price risk of
entering into and performing its obligations with respect to the transactions
contemplated by the Transaction Documents to which it is a party (including
purchasing and holding of Preferred Interests), in excess of 0.75% per annum.
          10.39      “Independent Manager Engagement Agreement” means that
Staffing Agreement with an effective date of August 4, 2006 by Issuer, NRG
Common Stock Finance I LLC and CT Corporation Staffing, Inc., a Delaware
corporation (“CT”), related to the provision by CT of certain management
staffing services to Issuer and NRG Common Stock Finance I LLC.

12



--------------------------------------------------------------------------------



 



          10.40      “Initial Base Liquidation Preference” means, for any
Preferred Interest, the sum of the Daily Funding Amounts for such Preferred
Interests, each accreted from the applicable Funding Date to the final Funding
Date at the Accretion Rate, as determined by the Calculation Agent, and, for any
Component of such Preferred Interest, one thirtieth of such amount.
          10.41      “Initial Valuation Date” means, for any Preferred
Interests, the date that follows the Exchange Business Day corresponding to the
final Funding Date by three years; provided that if such date is not an Exchange
Business Day, the Initial Valuation Date shall be the immediately following
Exchange Business Day.
          10.42      “Issuer” means NRG Common Stock Finance II LLC, a Delaware
limited liability company.
          10.43      “Junior Interests” has the meaning set forth in
Section 3.1(a).
          10.44      “Limited Liability Company Agreement” means the Limited
Liability Company Agreement of NRG Common Stock Finance II LLC.
          10.45      “Liquidation Preference” means, for any Component of any
Preferred Interest at any time, the sum of (i) the Base Liquidation Preference
for the Initial Liquidation Preference for such Component at such time and
(ii) the Preferred Net Settlement Amount for such Component; provided that in
the event an Optional Early Redemption Date, an Early Redemption Date or an
Extraordinary Redemption Date occurs with respect to such Component, the
Liquidation Preference for such Preferred Interest shall be the Termination
Amount for such Component; and provided further that if the Redemption Date for
such Component has occurred and Issuer has not made all or any part of the Cash
payment required by Section 4.1 or Section 4.2 in respect of such Component, the
portion of the Liquidation Preference for such Component described in clause
(i) above corresponding to the amount of such Cash so not paid shall be replaced
with a number of shares of NRG Common Stock equal to the amount of such Cash
divided by the VWAP Price on the Valuation Date for such Component.
          10.46      “Loss of Stock Borrow” means, in respect of any Preferred
Interest, that the Calculation Agent reasonably determines that the Holder of
such Preferred Interest is unable, after using commercially reasonable efforts,
to borrow (or maintain a borrowing of) shares of NRG Common Stock in an amount
equal to the number of shares of NRG Common Stock that the Calculation Agent
reasonably determines is necessary to hedge the equity price risk of purchasing
and holding of such Preferred Interests (not to exceed the Number of Underlying
Shares for such Preferred Interest) or is otherwise unable to hedge the equity
price risk of purchasing and holding such Preferred Interest (not to exceed the
Number of Underlying Shares for such Preferred Interest).

13



--------------------------------------------------------------------------------



 



          10.47      “Market Disruption Event” means, on any Scheduled Trading
Day, the occurrence or existence of (i) a Trading Disruption, (ii) an Exchange
Disruption, which in either case the Calculation Agent reasonably determines is
material, or (iii) an Early Closure.
          10.48      “Members” has the meaning set forth in the first paragraph
hereof.
          10.49      “Merger Event” means any (i) reclassification or change of
the shares of NRG Common Stock that results in a transfer of all of such shares
outstanding to another entity or person, (ii) consolidation, amalgamation,
merger or binding share exchange of the Company with or into another entity or
person (other than a consolidation, amalgamation, merger or binding share
exchange in which the Company is the continuing entity and which does not result
in a reclassification or change of all of such shares outstanding),
(iii) takeover offer, tender offer, exchange offer, solicitation, proposal or
other event by any entity or person to purchase or otherwise obtain 100% of the
outstanding shares of NRG Common Stock that actually results in a transfer of
all such shares (other than such shares owned or controlled by such other entity
or person), or (iv) consolidation, amalgamation, merger or binding share
exchange of the Company or its subsidiaries with or into another entity in which
the Company is the continuing entity and which does not result in a
reclassification or change of all such shares outstanding but results in the
outstanding shares of the Company (other than shares owned or controlled by such
other entity) immediately prior to such event collectively representing less
than 50% of the outstanding shares immediately following such event.
          10.50      “Nationalization” means that all the shares of NRG Common
Stock or all or substantially all the assets of the Company are nationalized,
expropriated or are otherwise required to be transferred to any governmental
agency, authority, entity or instrumentality thereof.
          10.51      “Note” has the meaning set forth in the Note Purchase
Agreement.
          10.52      “Note Collateral Account” means the Collateral Account as
defined in the Note Purchase Agreement.
          10.53      “Note Purchase Agreement” means the Note Purchase Agreement
dated as of August 4, 2006 among Issuer, Credit Suisse International and Credit
Suisse Securities (USA) LLC, as agent.
          10.54      “Notional Number of Shares” has the meaning set forth in
the Note Purchase Agreement.
          10.55      “NRG Common Stock” means common stock, par value $0.01 per
share, of the Company.

14



--------------------------------------------------------------------------------



 



          10.56      “NRG CSF I Common Equity Interest Purchase Agreement” means
the Common Equity Interest Purchase Agreement dated as of August 4, 2006 between
the Company and NRG Common Stock Finance I LLC.
          10.57      “NRG CSF I Note Purchase Agreement” means the Note Purchase
Agreement dated the date hereof among NRG Common Stock Finance I LLC, Credit
Suisse International and Credit Suisse Securities (USA) LLC, as agent.
          10.58      “NRG CSF I Preferred Interest Purchase Agreement” means the
Preferred Interest Purchase Agreement among NRG Common Stock Finance I LLC,
Credit Suisse Capital LLC and Credit Suisse Securities (USA) LLC, as agent.
          10.59      “Number of Underlying Shares” means, for any Component of
any Preferred Interest, the product of the Aggregate Number of Underlying Shares
and a fraction the numerator of which is the Initial Base Liquidation Preference
for such Component and the denominator of which is the aggregate Initial Base
Liquidation Preference for all Components of all Preferred Interests issued
under the Preferred Interest Purchase Agreement (subject to rounding by the
Calculation Agent to the nearest whole number).
          10.60      “Optional Early Redemption Date” has the meaning set forth
in Section 4.3.
          10.61      “Person” means any individual, corporation, partnership,
joint venture, association, joint-stock issuer, interest, trust or
unincorporated organization (including any subdivision or ongoing business of
any such entity or substantially all of the assets of any such entity,
subdivision or business).
          10.62      “Preferred Interests” means the Preferred Interests
authorized in this Certificate of Designations.
          10.63      “Preferred Interest Purchase Agreement” means the Preferred
Interest Purchase Agreement dated as of August 4, 2006 among Issuer, Credit
Suisse Capital LLC and Credit Suisse Securities (USA) LLC, as agent.
          10.64      “Preferred Net Settlement Amount” means, for any Component
of any Preferred Interest, the greater of zero and (i) the Number of Underlying
Shares for such Component multiplied by (ii) the VWAP Price on the Valuation
Date for such Component minus the Threshold Price for such Preferred Interest.
          10.65      “Redeemed Component” has the meaning set forth in
Sections 4.3 and 6.1, in each case as used therein.
          10.66      “Redemption Date” means for any Component of any Preferred
Interest, if the Cash Condition is satisfied, the Final Settlement Date, or, if
the Cash Condition is not satisfied, the Exchange Business Day immediately
following the Valuation Date for such Component.

15



--------------------------------------------------------------------------------



 



          If the Cash Condition is satisfied in part but not in whole, then each
Component of each Preferred Interest (each, a “Relevant Component”) shall be
deemed to be two Preferred Interests with terms identical to those of the
Relevant Component, except that the first such Component (the “Cash Condition
Satisfied Component”) shall have an Initial Base Liquidation Preference equal to
the product of the Cash Condition Percentage and the Initial Base Liquidation
Preference for the Relevant Component, and the second such Component (the “Cash
Condition Not Satisfied Component”) shall have an Initial Base Liquidation
Preference equal to the product of (i) one minus the Cash Condition Percentage
and (y) the Initial Base Liquidation Preference for the Relevant Component. In
the alternative, the parties may agree to a different allocation and
identification of Cash Condition Satisfied Components and Cash Condition Not
Satisfied Components. The Redemption Date for all Cash Condition Satisfied
Components shall be determined as if the Cash Condition were satisfied and the
Redemption Date for all Cash Condition Not Satisfied Components shall be
determined as if the Cash Condition were not satisfied.
          10.67      “Redemption Percentage” has the meaning set forth in
Section 4.3.
          10.68      “Reference Period” has the meaning set forth in the Note
Purchase Agreement.
          10.69      “Reference Price” has the meaning set forth in the Note
Purchase Agreement.
          10.70      “Related Exchange” means, at any time, any exchange on
which futures or options contracts relating to NRG Common Stock are traded at
such time.
          10.71      “Relevant Component” has the meaning set forth in the
definition of Redemption Date and in Sections 4.3 and 6.1, in each case as used
therein.
          10.72      “Scheduled Trading Day” means any day on which the Exchange
and each Related Exchange are scheduled to be open for trading for their
respective regular trading sessions.
          10.73      “Senior Obligations” has the meaning set forth in
Section 3.1(c).
          10.74      “Settlement Cycle” means the period following a trade in
shares of NRG Common Stock on the Exchange in which settlement will customarily
occur according to the rules of such Exchange.
          10.75      “Surviving Component” has the meaning set forth in
Sections 4.3 and 6.1, in each case as used therein.

16



--------------------------------------------------------------------------------



 



          10.76      “Suspension Day” has the meaning set forth in the
Underwriting Agreement.
          10.77      “Taxes” has the meaning set forth in Section 12.6.
          10.78      “Tender Offer” means a takeover offer, tender offer,
exchange offer, solicitation, proposal or other event by any entity or person
that actually results in such entity or person purchasing, or otherwise
obtaining or having the right to obtain, by exchange or other means (it being
understood that a mere offer does not give rise to any such right), greater than
30% and less than 100% of the outstanding voting shares of the Company, as
reasonably determined by the Calculation Agent, based upon the making of filings
with governmental or self-regulatory agencies or such other information as the
Calculation Agent deems relevant.
          10.79      “Termination Amount” means, for any Component of any
Preferred Interest, an amount, reasonably determined by the Calculation Agent in
connection with an Extraordinary Event for which an Extraordinary Redemption
Date has been designated, an optional redemption pursuant to Section 4.3 for
which an Optional Early Redemption Date has been designated or an Early
Redemption Event pursuant to which the Termination Amount has become due and
payable on an Early Redemption Date, in each case in respect of such Component,
to be appropriate to compensate the Holder of such Preferred Interest for its
total losses and costs in connection with such Component, including any loss of
bargain, loss of funding or, at the election of such Holder but without
duplication, loss or cost incurred as a result of its terminating, liquidating,
obtaining or reestablishing any hedge or related trading position, including
losses and costs in respect of any payment or delivery in respect of such
Component that would, but for the occurrence of such Extraordinary Redemption
Date, Optional Early Redemption Date or Early Redemption Event, as the case may
be, have been made after such Extraordinary Redemption Date, Optional Early
Redemption Date or Early Redemption Date, as applicable.
          10.80      “Threshold Price” means, for any Preferred Interests, the
price defined as such in the Preferred Interest Purchase Agreement.
          10.81      “Trading Day” means any Exchange Business Day that is not a
Disrupted Day.
          10.82      “Trading Disruption” means any suspension of or limitation
imposed on trading by the Exchange or Related Exchange or otherwise and whether
by reason of movements in price exceeding limited permitted by the Exchange or
Related Exchange or otherwise (i) relating to NRG Common Stock on the Exchange
or (ii) in futures or options contracts relating to NRG Common Stock on any
Related Exchange.

17



--------------------------------------------------------------------------------



 



          10.83      “Transaction Documents” means (i) the Preferred Interest
Purchase Agreement; (ii) the NRG CSF I Preferred Interest Purchase Agreement
(iii) the Note Purchase Agreement (including the Pricing Confirmation
thereunder); (iv) any Notes issued under the Note Purchase Agreement; (v) the
NRG CSF I Note Purchase Agreement (including the pricing confirmations
thereunder) (vi) any Notes issued under the NRG CSF I Note Purchase Agreement;
(vii) the Limited Liability Company Agreement of Issuer, including this
Certificate; (viii) the Limited Liability Company Agreement of NRG Common Stock
Finance I LLC, including the Certificate of Designations thereunder specifying
the terms of the Exchangeable Limited Liability Company Preferred Interests
issued by NRG Common Stock Finance I LLC, (ix) the Underwriting Agreement and
the Fee Agreement; (x) the Common Equity Interest Purchase Agreement; (xi) the
NRG CSF I Common Equity Interest Purchase Agreement; (xii) the letter agreement
dated as of August 4, 2006 between Issuer and Credit Suisse Securities (USA) LLC
relating to the purchase of NRG Common Stock; (xiii) the letter agreement dated
as of August 4, 2006 between NRG Common Stock Finance I and Credit Suisse
Securities (USA) LLC relating to the purchase of NRG Common Stock; and (xiv) the
Independent Manager Engagement Agreement.
          10.84      “Underlying Share Percentage” means 9.8207%.
          10.85      “Underwriting Agreement” means that Underwriting Agreement
dated as of August 4, 2006 among Issuer, Credit Suisse International, Credit
Suisse Capital LLC and Credit Suisse Securities (USA) LLC.
          10.86      “Valuation Date” means, for the first Component of each
Preferred Interest, the Initial Valuation Date, and, for each subsequent
Component of such Preferred Interest, the Exchange Business Day immediately
following the Valuation Day for the previous Component; provided that if any
such Exchange Business Day is a Disrupted Day, then such Exchange Business Day
shall not be a Valuation Date, and such Valuation Date shall be the first
succeeding Exchange Business Day that is not a Disrupted Day and on which
another Valuation Date does not or is not deemed to occur. If such first
succeeding Exchange Business Day has not occurred as of the eighth Exchange
Business Day immediately following the day that, but for the occurrence of
another Valuation Date or Disrupted Day, would have been the final Valuation
Date, then (1) that eighth Exchange Business Day shall be deemed the Valuation
Date for all Components for which the Valuation Date has not occurred, and (2)
the VWAP Price on that Valuation Date shall be deemed to be the prevailing
market value of the NRG Common Stock as reasonably determined by the Calculation
Agent.
          10.87      “VWAP Price” means, on any Scheduled Trading Day, the
Rule 10b-18 “Volume Weighted Average Price” per share of NRG Common Stock on
such day, as displayed on Bloomberg Page “NRG.N <Equity> AQR SEC” (or any
successor thereto) for the Company on such day or, if such price is not so
displayed on such day, the Rule 10b-18 volume weighted average price per share
of NRG Common Stock on such day as reasonably determined by the Calculation
Agent.

18



--------------------------------------------------------------------------------



 



11.      Register
          (a)      Issuer shall cause to be kept a register (the “Register”) for
the Preferred Interests in which, subject to such reasonable regulations as it
may prescribe, Issuer shall provide for the registration of the Preferred
Interests and the registration of transfers of the Preferred Interests. Issuer
shall initially be the registrar (in such capacity, the “Registrar”) for the
purpose of registering the Preferred Interests and transfers of Preferred
Interests as herein provided and may appoint a successor to itself, subject to
the last sentence of this Section 11(a). Upon any resignation of any Registrar,
Issuer shall promptly appoint a successor or, if it elects not to make such an
appointment, assume the duties of the Registrar. If a person other than Issuer
is appointed as Registrar, Issuer will give Purchaser prompt written notice of
the appointment of such Registrar and of the location, and any change in the
location of the Register.
          (b)      Upon surrender for registration of transfer of any
certificate representing any Preferred Interest at an office or agency of Issuer
where the Base Liquidation Preference of the Preferred Interests is payable,
Issuer shall execute, and the relevant Holder shall obtain from Issuer, in the
name of the designated transferee or transferees, one or more new certificates
of a like aggregate Base Liquidation Preference.
          (c)      At the option of a Holder, certificates with respect to any
Preferred Interests may be exchanged for other certificates of a like aggregate
Base Liquidation Preference upon surrender of the certificates to be exchanged
at the office or agency of Issuer where the Base Liquidation Preference of the
Preferred Interests are payable.
          (d)      All Preferred Interests issued upon any registration of
transfer or exchange of Preferred Interests shall be the valid obligations of
Issuer, evidencing the same rights, and entitled to the same benefits under this
Agreement, as the Preferred Interests surrendered upon such registration of
transfer or exchange.
          (e)      No service charge shall be made by Issuer for any
registration of transfer or exchange of any Preferred Interest, but Issuer may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Preferred Interests.

19



--------------------------------------------------------------------------------



 



          (f)      Subject to Section 7 of the Preferred Interest Purchase
Agreement, the Preferred Interests shall be freely transferable at any time
without the consent of Issuer to any Person that (i) makes the representations
and warranties set forth in Sections 5(f), (g) and (h) of the Preferred Interest
Purchase Agreement as of the date of the relevant transfer, (ii) agrees to the
be bound by the covenants set forth in Section 7 of the Preferred Interest
Purchase Agreement and (iii) becomes the Holder of Preferred Interests with an
aggregate Initial Base Liquidation Preference of 10% or more of the aggregate
Initial Base Liquidation Amount of all Preferred Interests outstanding at the
time of such transfer; provided that the Preferred Interests shall not be
transferable prior to the payment by the Holder of the Daily Funding Amount for
the Funding Date corresponding to the last Exchange Business Day in the
Reference Period. The Transfer Agent and registrar will duly record the transfer
of any Preferred Interests.
12.      Other Provisions
          12.1      With respect to any notice to a Holder required to be
provided hereunder, neither failure to mail such notice, nor any defect therein
or in the mailing thereof, to any particular Holder shall affect the sufficiency
of the notice or the validity of the proceedings referred to in such notice with
respect to the other Holders or affect the legality or validity of any
distribution, rights, warrant, reclassification, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any such action. Any notice which was mailed in the manner herein provided shall
be conclusively presumed to have been duly given whether or not the Holder
receives the notice.
          12.2      Preferred Interests issued and reacquired will be retired
and canceled promptly after reacquisition thereof and, upon compliance with the
applicable requirements of Delaware law, have the status of authorized but
unissued Preferred Interests of Issuer undesignated as to series and may with
any and all other authorized but unissued Preferred Interests of Issuer be
designated or redesignated and issued or reissued, as the case may be, as part
of any series of Preferred Interests of Issuer except that any issuance or
reissuance of Preferred Interests must be in compliance with this Certificate of
Designations.
          12.3      No fractional shares of NRG Common Stock or securities
representing fractional shares of NRG Common Stock will be issued upon exchange
of the Preferred Interests. Any fractional interest in a share of NRG Common
Stock resulting from the exchange of the aggregate amount of a Holder’s
Preferred Interests exchanged will be paid in Cash based on the VWAP of the NRG
Common Stock on the Valuation Date corresponding to the relevant Redemption
Date.
          12.4      All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to Issuer shall be given to it
at CT Corporation System, 1209 Orange Street, Wilmington, Delaware, with a copy
to NRG Energy, Inc., 211 Carnegie Center, Princeton, New Jersey 08540,
Attention: General Counsel, Fax: (609) 524-4589.

20



--------------------------------------------------------------------------------



 



          12.5      Calculation Agent
          All calculations and determinations hereunder shall be made by the
Calculation Agent. The Calculation Agent shall make all calculations and
determinations hereunder in good faith and in a commercially reasonable manner.
All calculations and determinations of the Calculation Agent so made shall be
binding on the parties in the absence of manifest error.
          12.6      Payments
          All payments of, or in respect of, redemption amounts, liquidation
preference or any other payment on any Preferred Interest shall be made in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts by wire transfer of
immediately available funds to an account designated by the Holder of such
Preferred Interest.
          All payments of, or in respect of, redemption amounts, liquidation
preference or any other payment on the Preferred Interests made by Issuer
hereunder will be made without withholding or deduction for, or on account of,
any present or future taxes, duties, fines, penalties, assessments or other
governmental charges of whatsoever nature (or interest on any taxes, duties,
fines, penalties, assessments or other governmental charges of whatsoever
nature) imposed, levied, collected, withheld or assessed by, within or on behalf
of any jurisdiction in which Issuer is organized, deemed to reside or engaged in
business for tax purposes, or any jurisdiction from or through which any amount
is paid by Issuer or any political subdivision or governmental authority thereof
or therein having power to tax (collectively “Taxes”), unless such withholding
or deduction is required by law. If any such Taxes shall at any time be required
in respect of the payment of any amounts by Issuer with respect to any Preferred
Interest, Issuer will pay to the Holder of such Preferred Interest such
additional amounts as may be necessary to ensure that the amounts received by
such Holder after such withholding or deduction shall equal the amounts of
principal and interest which would have been receivable in respect of such
Preferred Interest in the absence of such withholding or deduction.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, NRG Common Stock Finance II LLC caused this
Certificate to be signed this 4th day of August 2006.

                  NRG COMMON STOCK FINANCE II LLC    
 
           
 
  By:   /s/  Clint Freeland    
 
           
 
      Name:  Clint Freeland    
 
      Title:  VP & Treasurer    
 
           

